Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/653213 application originally filed July 18, 2017.
Amended claims 1-3, 16, 19, 22, 23, 31-34, 43-45 and 51-53, filed April 21, 2021, have been fully considered.  Claims 4-15, 17, 18, 20, 21, 24-30, 35-42 and 46-50 have been canceled.  Claim 53 is new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 16, 19, 22, 23, 31-34, 38, 40, 43-45 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2012/0285078) hereinafter “Yeh” in view of Abou-Nemeh (US 2007/0113467), Wells et al. (US 2011/0138679) hereinafter “Wells” and Poirier et al. (US 2011/0023351).
Regarding Claims 1-3, 32, 38, 40, 43-45 and 51-52
	Yeh discloses in paragraph 0010, methods of making biofuel blends by blending a petroleum distillate feedstock with a selected volumetric percentage of two or more fatty acid alkyl ester-containing biofuels, wherein the petroleum distillate includes, but is not limited to, naphtha or middle distillates including kerosene and diesel and mixtures thereof (see paragraph 0027 of the present invention).
	Yeh discloses in paragraph 0003, biodiesel is a nontoxic and biodegradable blendstock which may be blended with petroleum diesel provided relevant specifications are met. Blends of biodiesel with petroleum diesel can reportedly substantially reduce the emission levels and toxicity of diesel exhaust. 

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to blend petroleum base fuel with a biodiesel blend and additional additives (i.e. antioxidant, 2-ethyl nitrate, etc.) in order to decrease emissions (NOx, CO and particulate matter), as taught by both Yeh and Abou-Nemeh.
	Yeh discloses in paragraph 0027, FAAEs, of which the most commonly used in the present context are the methyl esters, and are already known as renewable diesel fuels so-called “biodiesel” fuels. They contain long chain carboxylic acid molecules (generally from 10 to 22 carbon atoms long), each having an alcohol molecule attached to one end. Organically derived oils such as vegetable oils (including recycled vegetable oils) and animal fats (including fish transesterification process with an alcohol (typically a C.sub.1 to C.sub.5 alcohol) to form the corresponding fatty esters, typically mono-alkylated. This process, which is suitably either acid- or base-catalyzed, such as with the base KOH, converts the triglycerides contained in the oils into fatty acid esters and free glycerol, by separating the fatty acid components of the oils from their glycerol backbone. FAAEs can also be prepared from used cooking oils, and can be prepared by standard esterification from fatty acids. 
	Yeh discloses in paragraph 0036, biofuel blends described herein can comprise as many as fifteen, or fourteen, or thirteen, or twelve, or eleven, or ten, or nine, or eight, or seven, or six, or five, or four, or three, or two different fatty acid alkyl ester-containing biofuels. The volumetric percentages of each fatty acid alkyl ester-containing biofuel can be the same or different. Yeh discloses in paragraph 0037, the biofuel blends described herein, the blends comprise between about 75% to about 85%, or about 76% to about 84%, or about 77% to about 83%, or about 78% to about 82%, or about 79% to about 81%, or about 80% by volume of a petroleum distillate with about 5% to about 15%, or about 6% to about 14%, or about 7% to about 11%, or about 8% to about 12%, or about 9% to about 11%, or about 10%, or about 8% to about 11%, or about 7% to about 10%, or about 6% to about 9%, or about 5% to about 8%, or about 4% to about 7%, or about 3% to about 6%, or about 2% to about 5% or about 1% to about 4%, or about 0% to about 3% by volume of each of fifteen, or fourteen, or thirteen, or twelve, or eleven, or ten, or nine, or eight, or seven, or six, or five, or four, or three, or two different fatty acid alkyl ester-containing biofuels, wherein the volumetric percentage of each of the fatty acid alkyl ester-containing biofuels can be the same or different. For example, in a biofuel blend which comprises about 20% by volume of three different fatty acid alkyl ester-containing biofuels, the volumetric percentages of each of the biofuels could be about 6.7%, or the 
	Yeh discloses in paragraphs 0026-0030, biofuel blends (e.g. biodiesel blended with a petroleum distillate such as diesel fuel (Bx)) have a composition reflective of blend ratio and the distillate chosen for the blend.  "Petroleum distillate" includes, but is not limited to, naphtha or middle distillates including kerosene and diesel and mixtures thereof, wherein the distillates comprise aromatic hydrocarbons or aromatic fractions in the amount of about 5% to about 50% by volume.  An aromatics fraction can contain methyl aromatics and non-methyl alkyl aromatics. Non-limiting examples of non-methyl alkyl aromatics include molecules such as alkyl benzenes, dialkylbenzenes, alkylnaphthalenes, alkyl biphenyls, and alkyl phenanthrenes, and the like, in which one or more linear or branched alkyl groups containing two or more carbons is bonded to the aromatic ring. Non-limiting examples of methyl aromatics include aromatic molecules such as methylnaphthalene, dimethylnaphthalenes, and the like, meeting the limitation of the polycyclic aromatics of the presently claimed invention. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Therefore, Yeh has met the limitation of ranges for the first biodiesel fuel, second biodiesel fuel, and petroleum diesel fuel of the present invention.
	Yeh discloses in paragraph 0035, a fatty acid alkyl ester-containing biofuel such as a biodiesel or biodiesel blend may also include performance additives such as cetane improvers, cold flow additives, cloud point depressants, biocides, conductivity improvers, corrosion inhibitors, metal deactivators, and engine cleaning agents. Yeh discloses in paragraph 0033, the 
	It is to be noted, Yeh discloses 2-ethylhexyl nitrate as a cetane additive and further teaches additives are present in the amount of 10 ppm to about 20,000 ppm.  Yeh does not specifically state the amount of 2-ethylhexyl nitrate.  
However, it is further known in the art to add 2-ethylhexyl nitrate to a biodiesel blend in order to enhance the ignition quality, as taught by Poirier.  
Poirier discloses in the abstract, fuel compositions are provided which comprise synergistic combinations of a biodiesel or biodiesel blend, an antioxidant comprising a mixture of at least one diphenol and at least one sterically hindered phenol, and a cetane improver. The fuel compositions described herein exhibit a unique combination of improved oxidation stability and enhanced ignition quality.  Poirier discloses in paragraph 0032, the fuel compositions comprise: (1) between about 0.01% to about 1% by volume of a cetane improver including 2-ethylhexyl nitrate (see paragraph 0036 specifically states between about 0.1 to about 0.35% (1000 ppm to 3500 ppm) by volume of 2-ethylhexyl nitrate; (2) either (a) a biodiesel comprising at least about 50% by weight of esters of saturated and unsaturated fatty acids, or (b) a biodiesel blend comprising about 2% to about 98% by volume of a biodiesel as described herein and about 2% to about 98% by volume of a petroleum distillate; and (3) an antioxidant comprising a mixture of at least one diphenol and at least one sterically hindered phenol, wherein (a) the amount of the antioxidant is (i) between about 20 milligrams per kilogram of the biodiesel or biodiesel blend to about 10,000 milligrams per kilogram of the biodiesel or biodiesel blend. 

	Therefore, Yeh and Poirier have met the limitation of the 2-ethylhexyl nitrate additive within the claimed ranges of the present invention.
	Yeh discloses in paragraph 0040, those of ordinary skill in the art are able to determine whether blend properties correlate with the corresponding reference properties (e.g. cloud point, low temperature flow, cold filter plugging point, oxidative stability, cetane number, ignition quality, and conductivity) within an acceptable tolerance based on a variety of considerations, e.g. operating temperatures and engine type. For example, values and characteristics of blends 4 and 6 of Table II herein could be selected as reference properties and a deviation from these values and characteristics of ±about 50%, ±about 40%, ±about 30%, ±about 20%, or ±about 19%, or ±about 18%, or ±about 17%, or ±about 16%, or ±about 15%, or ±about 14%, or ±about 13%, or ±about 12%, or ±about 11%, or ±about 10%, or ±about 9%, or ±about 8%, or ±about 7%, or ±about 6%, or ±about 5%, or ±about 4%, or ±about 3%, or ±about 2%, or ±about 1% could be selected as an acceptable tolerance.
	Yeh discloses the claimed blend of biodiesel and a base fuel but fails to specifically teach the claimed cetane number of the biodiesel fuel mixture. 
	However, a biodiesel fuel mixture comprised of a biofuel blend, base fuel and additive having a cetane number of 45 to 70 is known in the art, as taught by Wells.  
a biodiesel blend, or a jet biofuel) and for identifying a fatty acid alkyl ester-containing biofuel's feedstock. 
	Wells further discloses in paragraph 0057, biodiesel blends (biodiesel blended with a petroleum distillate such as diesel fuel)(Bx)) have a composition reflective of blend ratio and the distillate chosen for the blend.  
Wells discloses in paragraph 0064, a "cetane improver" includes but is not limited to 2-ethylhexyl nitrate (EHN) (e.g. HITEC.RTM. 4103, Ethyl Corp., Richmond, Va.), and mixtures thereof.
	Wells discloses in paragraph 0066, a fatty acid alkyl ester-containing biofuel such as a biodiesel or biodiesel blend may also include performance additives such as cold flow additives, cloud point depressants, biocides, conductivity improvers, corrosion inhibitors, metal deactivators, and engine cleaning agents. In some aspects, such additives are present in an amount which ranges from about 0.001 to about 2.0% by weight of the fuel composition. 
	Wells discloses in paragraph 0068, "Controlling blending of the biofuel in response to the processor output signal" includes, but is not limited to, regulating the amount of cetane improver, antioxidant, or performance enhancer that is added to a biofuel, as well as controlling the amount of biodiesel, petroleum distillate, or petroleum-distillate-containing composition contained in a biodiesel blend or controlling the amount of a biodiesel blended with a jet fuel. 
	Wells discloses throughout Examples 1 and 2, the cetane number of the blended biodiesel fuel mixture has an increase of the cetane number.  Specifically, Wells discloses in paragraph 0137, to a base diesel fuel (with an ASTM D6890 derived cetane number of 46.8; FIG. 3a) was 
	Therefore, through the teachings of Wells, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the cetane number of Yeh would encompass the cetane number of the claimed invention and low emissions, as taught by Wells due to Wells overlaps the biodiesel blend of Yeh and teaches it is known in the art to regulate the amount of cetane improver, antioxidant, or performance enhancer that is added to a biofuel, as well as controlling the amount of biodiesel, petroleum distillate, or petroleum-distillate-containing composition contained in a biodiesel blend or controlling the amount of a biodiesel blended with a jet fuel in order to achieve various properties, including an increased cetane number. 
	It is to be noted, although independent claim 52 has been amended to include the “consisting essentially of” language, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g. PPG Industries v. Guardian Industries, 156 F. 3d at 1355, 48 USPQ2d at 1355.
	Therefore, Yeh modified by Wells have met the limitation of the cetane number of the claimed present invention.
Regarding Claims 16, 19 and 22
	Yeh discloses in paragraphs 0026-0030, biofuel blends (e.g. biodiesel blended with a petroleum distillate such as diesel fuel (Bx)) have a composition reflective of blend ratio and the distillate chosen for the blend.  "Petroleum distillate" includes, but is not limited to, naphtha or 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to discover the optimal ratio amounts of aromatics and polycyclic aromatics within the amount of about 5% to about 50% by volume by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claim 23
Yeh does not disclose the fuel composition having a sulfur content and therefore Yeh has met the limitation of the present invention of having less than 15 ppm of sulfur content (less than 15 ppm encompasses zero). 
Regarding Claim 31
	Yeh discloses in paragraph 0043, total FAME content is 20% by volume, within the claimed FAME content range of the present invention.
Regarding Claims 33 and 34
	Yeh discloses in paragraph 0035, a fatty acid alkyl ester-containing biofuel such as a biodiesel or biodiesel blend may also include performance additives such as cold flow additives, 
It is to be noted, Yeh discloses 2-ethylhexyl nitrate as a cetane additive and further teaches additives are present in the amount of 10 ppm to about 20,000 ppm.  Yeh does not specifically state the amount of 2-ethylhexyl nitrate.  
However, it is further known in the art to add 2-ethylhexyl nitrate to a biodiesel blend in order to enhance the ignition quality, as taught by Poirier.  
Poirier discloses in the abstract, fuel compositions are provided which comprise synergistic combinations of a biodiesel or biodiesel blend, an antioxidant comprising a mixture of at least one diphenol and at least one sterically hindered phenol, and a cetane improver. The fuel compositions described herein exhibit a unique combination of improved oxidation stability and enhanced ignition quality.  Poirier discloses in paragraph 0032, the fuel compositions comprise: (1) between about 0.01% to about 1% by volume of a cetane improver including 2-ethylhexyl nitrate (see paragraph 0036 specifically states between about 0.1 to about 0.35% (1000 ppm to 3500 ppm) by volume of 2-ethylhexyl nitrate; (2) either (a) a biodiesel comprising at least about 50% by weight of esters of saturated and unsaturated fatty acids, or (b) a biodiesel blend comprising about 2% to about 98% by volume of a biodiesel as described herein and about 2% to about 98% by volume of a petroleum distillate; and (3) an antioxidant comprising a mixture of at least one diphenol and at least one sterically hindered phenol, wherein (a) the amount of the antioxidant is (i) between about 20 milligrams per kilogram of the biodiesel or biodiesel blend to about 10,000 milligrams per kilogram of the biodiesel or biodiesel blend. 

	Therefore, Yeh and Poirier have met the limitation of the 2-ethylhexyl nitrate additive within the claimed ranges of the present invention.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 53 is allowed.
The applied prior art fails to disclose the composition of claim 53 and the fuel mixture decreases NOx emissions of an engine by 2 to 7%, decreases total particular matter emissions of an engine by 20 to 25%, decreases CO emissions of an engine by 15 to 25%, and decreases total hydrocarbon emissions of an engine by 15 to 25%.
Response to Arguments
Applicant’s arguments filed April 21, 2021, with respect to the rejection(s) of claim(s) 1-3, 16, 19, 22, 23, 31-34, 38, 40, 43-45 and 51-52 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yeh et al. (US 2012/0285078) hereinafter “Yeh” in view of Abou-Nemeh (US 2007/0113467), Wells et al. (US 2011/0138679) hereinafter “Wells” and Poirier et al. (US 2011/0023351).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LATOSHA HINES/
Primary Examiner, Art Unit 1771